Judgment, Supreme Court, Bronx County (Dominic Massaro, J.), rendered October 10, 1991, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, to run concurrently with a term of imprisonment of 1 year for violation of probation, unanimously affirmed.
The hearing court’s determination of credibility is entitled to great weight and should not be disturbed on appeal absent compelling reasons. No evidence was presented to contradict the officer’s account of the events leading up to defendant’s arrest, and his testimony was not inherently improbable or unreliable (see, People v Carter, 37 NY2d 234, 239). Concur— Rosenberger, J. P., Asch, Kassal and Rubin, JJ.